By this Court.
The question submitted to the court in this case is, whether a man under the land law can be entitled, in his own right, to two settlements and pre-emptions in the western country. On a very careful examination of the law, the court can not discover any expression which countenances the idea of a -man’s being entitled to more than one claim, although he had performed all the different services enumerated in the law, except in case of actual settlers; and even there the court is of opinion, that a man for settling himself or his family, or at his charge and expense settling any number of families on waste and [unappropriated lands on the western waters, can only be entitled under the law to one settlement and pre-emption.
Briscoe then, having obtained from the court of commissioners for the counties of Monongalia, Yohogania and Ohio, a certificate of his right to a settlement and pre-emption in the county of Monongalia for an actual settlement made in the year 1773, and having completed his title to that settlement and pre-emption, has precluded himself by that election from obtaining any other land, by virtue of any of the services mentioned in the land law.
Therefore, it is the opinion of the court that the complainant’s injunction be dissolved, his bill dismissed, and that he pay un,to the defendant his costs, etc.